Order entered September 18, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01051-CR

                             EX PARTE BRADRICK J. COLLINS

                      On Appeal from the County Criminal Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. M17-18553-F

                                             ORDER
       The Court is in receipt of appellant’s notice of appeal from the trial court’s order denying

relief sought by his pretrial application for writ of habeas corpus. Also before the Court is

appellant’s September 13, 2018 motion requesting expedition of the appeal.               This is an

accelerated appeal and is governed by Texas Rule of Appellate Procedure 31.

       Appellant’s motion requesting expedition is DENIED.

       We ORDER the trial court to prepare a certification of appellant’s right to appeal and to

file it within TEN DAYS of the date of this order. See TEX. R. APP. P. 25.2(a), (d); Cortez v.

State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

       We ORDER the D a llas County Clerk to file the clerk’s record by October 3, 2018.

We ORDER that the clerk’s record contain copies of the charging instrument, the application for

writ of habeas corpus, the State’s response, if any, to the writ application, the trial court’s order
denying the writ application, any documents related to the writ proceedings, the trial court’s

certification of appellant’s right to appeal, and any documents designated by the parties.

       We ORDER the court reporter, or if there is no court reporter for this case, the trial court

coordinator, to file by October 3, 2018, either the reporter’s record or written verification that no

hearing was conducted in connection with appellant’s pretrial writ application.

       We ORDER appellant to file his brief by October 23, 2018. We ORDER the State

to file its brief by November 12, 2018. After the record and briefs have been filed, the Court

will notify the parties of the submission date and panel.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Lisa Green, Presiding Judge, County Criminal Court No. 5; Naidja Taylor, court

coordinator, County Criminal Court No. 5; John F. Warren, Dallas County Clerk; Bradrick J.

Collins, pro se; and Lori Ordiway, assistant district attorney.

                                                      /s/     CRAIG STODDART
                                                              JUSTICE